Citation Nr: 1141931	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-43 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a higher rating for posttraumatic stress disorder (PTSD) currently rated at 30 percent.

2.  Entitlement to a higher rating for hepatitis C currently rated at 10 percent.

3.  Entitlement to a higher rating for status post lumbosacral spinal fusion with intervertebral disc syndrome (IVDS) currently rated at 10 percent.
 
4.  Entitlement to a higher rating for residuals of osteoma of the right leg currently rated at 10 percent.

5.  Entitlement to a compensable rating for a scar of the head.

6.  Entitlement to a total rating for individual unemployability (TDIU).

7.  Entitlement to special monthly compensation (SMC) at the housebound rate.

8.  Entitlement to an increased rating for residuals of a hemorrhoidectomy.

9.  Entitlement to a rating in excess of 20 percent for status post lumbosacral spinal fusion with IVDS.

10.  Entitlement to an initial disability rating in excess of 10 percent for sciatica, right lower extremity.

11.  Entitlement to an initial disability rating in excess of 10 percent for sciatica, left lower extremity.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969, including service in the Republic of Vietnam from December 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In August 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

By way a March 2010 statement, the Veteran sought to reopen a previously denied claim of entitlement to service connection for a right knee disability, to include as secondary to the service-connected residuals of osteoma of the right leg and/or service-connected status post lumbosacral spinal fusion with IVDS.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a rating in excess of 20 percent for status post lumbosacral spinal fusion with IVDS; entitlement to an initial disability rating in excess of 10 percent for sciatica, right lower extremity; and entitlement to an initial disability rating in excess of 10 percent for sciatica, left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire appeal, the Veteran's PTSD manifested with deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.

2.  Throughout the entire appeal, the Veteran's hepatitis C was primarily asymptomatic with subjective complaints of nausea, fatigue, malaise and anorexia, but without minor weight loss and hepatomegaly or at least four weeks of incapacitating episodes requiring bed rest and treatment by a physician.

3.  Considering the Veteran's pain and corresponding functional impairment, including during flare-ups, his status post lumbosacral spinal fusion with IVDS is manifested with pain and forward flexion to 60 degrees, but without ankylosis or any incapacitating episodes due to IVDS.

4.  Prior to May 13, 2010, residuals of osteoma of the right leg were manifested as no more than a slight ankle disability.

5.  Beginning May 13, 2010, residuals of osteoma of the right leg were manifested as no more than a moderate ankle disability.

6.  Throughout the entire appeal, the Veteran's residual scar of the head has not been productive of at least one characteristic of disfigurement, unstable, painful upon examination, or productive of limited function or disabling effect.

7.  Resolving doubt in the Veteran's favor, the service-connected PTSD disability alone precludes him from securing and maintaining substantially gainful employment.

8.  For SMC purposes, the Veteran's PTSD disability satisfies the requirement of a "service-connected disability rated as total" and he has additional service-connected disabilities that are ratable as 60 percent disabling when combined.

9.  At the August 2011 hearing, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claim for an increased rating for residuals of a hemorrhoidectomy be withdrawn from appellate review.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating of 70 percent, and no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  The criteria for a schedular disability rating of 20 percent, and no more, for hepatitis C have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, DC 7354 (2010).

3.  The criteria for a 20 percent rating for status post lumbosacral spinal fusion with IVDS are met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §4.71a, DC 5237, 5243 (2010).

4.  Prior to May 13, 2010 the criteria for a rating in excess of 10 percent for residuals of osteoma of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §4.71a, DCs 5003, 5015, 5262 (2010). 

5.  Beginning May 13, 2010 the criteria for a 20 percent rating, and no more, for residuals of osteoma of the right leg have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §4.71a, DCs 5003, 5015, 5262 (2010).

6.  The criteria for an initial compensable disability rating for a scar of the head are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7800, 7803, 7804 and 7805 (2002); 38 C.F.R. §§ 3.102, 4.1, 4.7 and 4.118, DCs 7800, 7804 and 7805 (2010). 

7.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2010).

8.  The criteria for special monthly compensation at the housebound rate are met, effective September 29, 2008.  38 U.S.C.A. §§ 1114(s), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350 (2010).

9.  The criteria for the withdrawal of the Substantive Appeal with respect to an increased rating for residuals of a hemorrhoidectomy have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in October 2008 prior to the initial adjudication of the Veteran's claims.  This letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and VA and private treatment records have been obtained and he has been provided with VA examinations in connection with his present claims.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the increased rating claims.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for higher ratings.  The VLJ also did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and his recent symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011). 

Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD

VA regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2010).  Ratings are assigned according to the manifestation of particular symptoms.  The Veteran's PTSD is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411.  

Under DC 9411, the criteria for a 30 percent disability rating include: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130.

The criteria for a 50 percent rating include: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

The criteria for a 70 percent rating include: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating include: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 is assigned where there are "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.

The Veteran underwent a VA examination in October 2008.  The examiner stated that he had reviewed the evidence in the claims file.  On mental status examination, the Veteran was fully oriented.  His behavior was slightly confrontational, but he had good control.  He maintained good eye contact for most of the evaluation.  His mood was generally stable.  There was no disturbance of affect that prevented his ability to function independently.  There was no inappropriate emotional behavior.  There was no pressure of speech and concentration was adequate.  No panic, hallucinations, or delusions were present or reported.  The Veteran was focused on reality.  Judgment was adequate.  His capacity for remote and recent memory, and abstract thinking was intact.  There were no suicidal or homicidal thoughts during the examination, although the Veteran reported that in the past he felt as though he did not care if he came to harm while driving.  The examiner's diagnosis was PTSD, moderate severe, chronic.  The GAF score was 60.  The examiner commented that the Veteran was generally able to maintain effective work and social relationships; however, his capacity to maintain his family role was at times adversely affected by his state of irritability.  His irritability also rendered him unable to pursue pleasurable activities sometimes.  The examiner did not find that the Veteran's PTSD rendered him unemployable or totally disabled.

In an October 2008 statement, the Veteran reported that he had continuous depression, irritability, an inability to adapt to situations, and impaired impulse control due to his PTSD.  In a November 2008 statement, the Veteran's brother (N.R.) reported that the Veteran is unemployable because of his irritability and inappropriate statements that he makes, and inability to complete simple tasks.  N.R. also reported that the Veteran has a tremendous lack of impulse control and frequently gets in trouble due to his strange comments.  He further reported that the Veteran was working as a justice of the peace and would occasionally perform a wedding ceremony; however, he would rarely be called back as he was very confrontational and anxious.  

A social worker at a Vet Center submitted a statement dated in April 2010 in support of the Veteran's claim.  In the letter, the social worked stated that she had worked with the Veteran since January and that the Veteran has difficulty with sleep impairment, social avoidance, irritability and anger, and memory and concentration.  The social worker also indicated that the Veteran has several acquaintances, but few friends.  He has problems getting close to his family.  He is often angry and irritable and must exercise control to avoid confrontation with others.  

VA outpatient treatment records show the Veteran reported depression.  In September 2010 he sought treatment for sleep impairment.  The examining physician indicated that the Veteran's primary sleep problems were related to his underlying mental condition, in addition to excessive alcohol intake, and inadequate sleep hygiene.  

The Veteran was afforded a VA examination in January 2011.  He reported that his symptoms were worsening.  He reported that he was experiencing tremendous anxiety, mistrust in others, periods of agitation, and a feeling of loneliness, sadness, and sometimes despair and a feeling of guilt.  He also reported sleep disturbance, rage attacks, irritability, and anger.  He indicated that he was easily started and hypervigilant.  On mental status examination, he was casually dressed and groomed.  He appeared visibly tense and anxious and hardly made eye contact with the examiner.  He denied homicidal or suicidal ideations, hallucinations, delusions, or paranoid ideation.  The examiner noted that the Veteran had gained some insight into his PTSD and realized the need for counseling and treatment.  The examiner indicated that the GAF score was 45, and this also represented the GAF score functioning level for the prior year.  The examiner also stated that the Veteran's work as justice of the peace had been affected as a result of his symptoms and his social participation also had been significantly affected.  In short, he had both social and occupational impairment as a result of his symptoms.  These symptoms were chronic and his prognosis remained fair with ongoing treatment. 

At the August 2011 Board hearing the Veteran testified that he could not be in crowds, was always vigilant, and did not sleep.  He stated that his PTSD alone would preclude him from working because he was agitated, had flashbacks during the day, and was just irritable.  He testified that at almost every job that he has had he had either been asked to leave or just could not do it because he could not interact with people and preferred to be alone. 

SSA records show that the Veteran was awarded disability benefits based on a primary diagnosis of affective disorders.  In his SSA application the Veteran reported that he was self-employed as a justice of the peace, however, he was unable to work more than five hours a day due to his physical and mental limitations.  The Veteran was given an SSA face-to-face interview in March 2008 in connection with his claim.  The interviewer noted that during the evaluation, the Veteran's attention was off at times and he had to be redirected to stay on topic.  He was moody and grumpy, and had a sullen appearance when the interview began.  His appearance was noted to be slightly unkempt.  A Mental Residual Functional Capacity Assessment indicated that the Veteran would have moderate limitations with the ability to understand, recall, and carry out detailed instructions and to maintain his attention and concentration for extended periods.  He was also found to be moderately limited in his ability to complete a normal workday and work-week without interruptions from his psychological based symptoms; as well as interacting with supervisors, coworkers, and peers.   

The Veteran's PTSD is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411.  Based on the evidence, and resolving all doubt in the Veteran's favor, the Board finds that his PTSD symptoms more nearly approximate the criteria for a 70 percent rating.  In reaching this decision, the Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

Deficiencies in the area of work and school have been demonstrated.  The 2008 VA examiner determined the Veteran was generally able to maintain effective work relationships and is not unemployable due to his PTSD.  Nonetheless, a 70 percent rating only requires that some deficiencies in the work area are demonstrated.  The Veteran has subjectively reported that he is no longer able to work because he is agitated, angry, and irritable and has flashbacks during the day.  He also reports that his impaired concentration and memory would also affect his ability to work.  It is likely that his chronic sleep impairment also would cause deficiencies in his work ability.  The findings from the March 2008 SSA interview show the Veteran had difficulties with concentration, attention, memory and detailed tasks on objective evaluation.  Likewise, the SSA Mental Residual Functional Capacity Assessment indicated that the Veteran had some moderate limitations as it relates to his memory and concentration.  The Board further observes that the GAF of 60, reported at the 2008 VA examination, and the GAF of 45, reported at the 2011 examination, are generally indicative of moderate to serious impairment in overall occupational functioning.  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV, 4th ed. at 32).  Moreover, the 2011 VA examiner stated that the Veteran's work as a justice of the peace has been affected as a result of his symptoms and that he has occupational impairment as a result of his symptoms.  

Deficiencies in the area of family relations have also been shown.  The 2008 VA examiner indicated that while the Veteran was generally able to maintain effective social relationships, his capacity to maintain his family role was at times adversely affected by his state of irritability.  Finally, deficiencies in the area of judgment, thinking, and mood are also shown.  Throughout the appeal, the Veteran has credibly reported symptoms of social withdrawal and avoidance, depressed mood, anger, irritability, some instances of impaired impulse control, and a loss of interest in activities.  The Veteran's brother has reported witnessing such behavior.  Moreover, the 2011 VA examiner stated that the Veteran has significant social impairment as a result of his symptoms.  This is evidence of deficiencies in his thinking and mood.  

As there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood, the Board finds that the criteria for a 70 percent rating, and no more, for PTSD are met.  In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate; however, the evidence does not show at any point in time that is covered by this appeal that the criteria for a higher rating are met.  

Hepatitis C

The Veteran's service-connected hepatitis C disorder is currently rated as noncompensably disabling under Diagnostic Code 7354.  Under that code, a 0 percent rating is assigned when the disorder is asymptomatic.  See 38 C.F.R. § 4.114, DC 7354.  A 10 percent evaluation is warranted where the condition is productive of intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  Id.  

A 20 percent rating is warranted if hepatitis C is productive of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past twelve-month period. Id

A 40 percent rating is warranted if hepatitis C is manifested by daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly (enlarged liver), or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. Id.

A 60 percent rating is warranted if hepatitis C is manifested by daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. Id.

A maximum 100 percent rating is assigned if hepatitis C manifested by near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). Id.

An "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  See Note 2 following 38 C.F.R. § 4.114.

The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.

Service treatment records indicate a baseline weight of 172 pounds (lbs).  

In an October 2008 statement, the Veteran reported that he is always fatigued and frequently gags, chokes, and vomits because of his hepatitis C.  

At a VA fee-based examination in October 2008, the Veteran reported that he had constant pain in his upper right quadrant.  The pain was described as a pulling-type pain associated with abdominal distention.  He reported easy fatigability, arthralgia, gastrointestinal disturbances, nausea and vomiting.  He also reported a history of episodes of coma or periods of confusion.  He denied loss of appetite or jaundice, or any effect on his body weight.  His symptoms were daily and debilitating; however, he denied any incapacitating episodes.  He also denied vomiting blood.  He had passed black tarry stools 12 times in total without anemia.  He had not required abdominal tapping for his condition and denied any current treatment for the hepatitis C.  On physical examination, there was no jaundice of the skin and a liver function test was normal.  The Veteran weighed 208 lbs.  The examiner's diagnosis was hepatitis C, currently asymptomatic without any additional liver problems such as chronic hepatitis, liver malignancy or cirrhosis.  The examiner indicated that the onset of hepatitis C was in 1968.

In a November 2008 statement, the Veteran's brother (N.R.) reported that due to his hepatitis C and other conditions, he slept a lot and was in constant pain.  He reported that the Veteran frequently vomited and had nausea and gagging.  He also reported that he abuses alcohol to the point that their family members had to limit his consumption.  In the Veteran's August 2009 Notice of Disagreement, he stated that he has symptoms of constant fatigue, extreme malaise, near-constant right upper quadrant pain.  He also stated that he vomits frequently.

VA outpatient treatment records from April 2008 to February 2011 show no specific treatment of hepatitis C.  A February 2009 clinic record indicates that the Veteran had normal bowel sounds, and his abdomen was soft and non-tender without hepatosplenomegaly or masses.  Clinic notes reflect a weight of 208 lbs in August 2008, 199 lbs in March 2009, and 188 in March 2010.  At a VA in March 2010 for evaluation of gastrointestinal reflux disease (GERD), an examiner noted that an examination of the abdomen revealed no splenomegaly, tenderness upon palpation, no ascites, and no liver enlargement.  The Veteran weighed 195 lbs.  

At a January 2011 VA fee-based examination, the Veteran reported symptoms of constant nausea, fatigue, frequent vomiting, and right-sided pain in his stomach area that was of a pulling-type unassociated with abdominal distention.  He also reported loss of appetite.  He reported having lost 12 pounds in the past 12 months.  His current weight was 186 lbs.  The examiner noted that the hepatitis C had not caused gastrointestinal symptoms or jaundice.  The Veteran reported having 20 incapacitating episodes per month lasting 12 days, as well as 300 days of incapacitation for a total of 300 days in the past 12-month period.  He denied vomiting blood and had only passed tarry stools once, in 2007.  There had been no anemia.  He also denied abdominal tapping or liver transplant for his condition.  He denied periods of confusion or coma from the hepatitis C.  He reported that he was currently taking Tramadol every 4 to 6 hours for pain, but his symptoms had been non-responsive and require continuous treatment for control.  On physical examination, there were no striae on the abdominal wall, no distention of superficial veins, no ostomy, not tenderness upon palpation of the abdomen or flank, no splenomegaly, palpable mass, ascites, ventral hernia, or liver enlargement.  The diagnosis was hepatitis C, currently quiescent, but with subjective factors of abdominal pain and fatigue.

At a hearing in August 2011, the Veteran testified that he vomits about four times a day and will sometimes gag after he has eaten.  He also reported that he has a lot of pain in his upper right quadrant.  He stated that he does restrict his diet, but does so due to hepatitis C, GERD, and Barrett's syndrome.  He further indicated that he is always lethargic and tired and needs to lie down.  He denied use of medications on a regular basis for his hepatitis C.  

Resolving any doubt in the Veteran's favor, the Board finds that the criteria for the assignment of a 20 percent rating for hepatitis C are nearly approximated in this case.  The Veteran credibly reports daily fatigue, malaise, and anorexia.  While he denied use of medication at his August 2011 hearing, he did report constant use of Tramadol for pain at his January 2011 VA fee-based examination.  In addition, the Board notes that the Veteran also reported that he must restrict his diet to control his gastrointestinal symptoms that are affiliated with both his hepatitis C and non-service-connected GERD.  Thus, the Board finds that the criteria for a 20 percent are nearly approximated.

The Board further finds that the criteria for the assignment of a 40 percent rating for hepatitis C are not met.  To warrant a 40 percent rating, the evidence must show daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly (enlarged liver), or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Although the Veteran reports daily symptoms of daily fatigue and malaise, he is not shown to have had minor weight loss and hepatomegaly, or incapacitating episodes having a total duration of at least four weeks.  These criteria are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met].  The Board finds that the Veteran's January 2011 report of having 20 incapacitating episodes per month lasting 12 days in addition to 300 days of incapacitation for a total of 300 days in the past 12-month period with physician-recommended bed rest is incredible, particularly given his inconsistent statements of the duration of his episodes, the absence of more severe symptoms shown in the record, and the absence of any treatment for hepatitis C over the past year.  In fact, VA outpatient treatment records reveal that he was encouraged to exercise (although for treatment of his sleep apnea and arthritis) and was doing so.  Finally, both VA fee-based examiners opined that the hepatitis C has been relatively asymptomatic.  In short, the evidence as a whole does not show that a higher rating of 40 percent is warranted for any period of time covered by this claim.  In reaching this conclusion, the Board has considered and applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).

Status post lumbosacral spinal fusion with IVDS

The Veteran's service-connected lumbosacral spine disability is currently rated at 10 percent under 38 C.F.R. § 4.71a, 5241-5243.  He seeks a higher rating.

Under the general formula for rating diseases and injuries of the spine, DC 5235 (vertebral fracture or dislocation), DC 5236 (sacroiliac injury and weakness), DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal stenosis), DC 5239 (spondylolisthesis or segmental instability), DC 5240 (ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 (degenerative arthritis of the spine) (see also, DC 5003), DC 5243 (IVDS) are evaluated under the following general rating formula for diseases and injuries of the spine (unless intervertebral disc syndrome is rated under the Formula for Rating IVDS Based on Incapacitating Episodes):with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  

A 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See Id.

Note (2): (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Id.

According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Note 1:  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. Id.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board notes that the rating schedule allows for separate ratings for chronic orthopedic and neurologic manifestations.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  In this case, the Veteran is currently receiving separate ratings of 10 percent, for the neurologic manifestations of his lumbar spine disability that affect each lower extremity.  The Board has remanded the issues of whether or not even higher ratings are warranted.  Accordingly, those issues are not addressed in this instance.

VA treatment records show complaints of low back pain and treatment that included spinal steroid injections.

At a VA fee-based examination in October 2008, the Veteran reported symptoms of stiffness, numbness, and loss of bladder control.  He denied loss of bowel control.  He reported that he received spinal injections of steroids.  He denied any periods of incapacitation.  He stated that he could not bend well and his back was always swollen.  On physical examination, the Veteran's posture and gait were within normal limits.  Leg length was symmetrical and he did not require assistive devices for ambulation.  There was evidence of radiating pain down the right leg on movement.  No tenderness or muscle spasm was noted.  There was negative straight leg raise test bilaterally.  There was no ankylosis.  Range of motion in the thoracolumbar spine was as follows: flexion to 65 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right rotation to 15 degrees, and left rotation to 15 degrees.  The examiner indicated that joint function was additionally limited by pain after repetitive use, but there was no additional loss of motion in degrees.  There was no additional limitation due to fatigue, weakness, or lack of endurance or incoordination demonstrated by additional limitation of motion in degrees.  

Regarding the IVDS, the examiner stated that there was no lumbosacral motor weakness.  There was sensory deficit in the right lateral thigh, right front leg and right medial leg.  There also was sensory deficit at right lateral leg and right lateral foot.  The lower extremity reflex test revealed knee jerk of 3+ and ankle jerk of 3+ bilaterally.  The sciatic nerve was the nerve likely affected.  IVDS was noted to cause erectile dysfunction, but there was no objective indication of loss of bladder or bowel dysfunction.  

At the Veteran's August 2011 hearing, he testified that he had had three spinal fusions for his back.  He stated that his back disability interfered with his employment as a justice of the peace. 

Based on the evidence above, the Board finds that the Veteran's service-connected lumbosacral disability more nearly approximates the criteria for a 20 percent evaluation.  In this respect, it is noted that the October 2008 VA examination report shows forward flexion to only 65 degrees and there is no indication regarding the extent of functional impairment due to pain during flare-ups.  Resolving all reasonable doubt in the Veteran's favor a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees.  See 38 C.F.R. § 4.71, DC 5243.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  See 38 C.F.R. § 4.7 (2010).  In addition, the Board notes that the cumulative evidence, including the Veteran's credible report of debilitating back pain, demonstrates that he likely has periods of flare-up due to this disability.  Indeed, the VA examiner indicated that his joint function was additionally limited by pain after repetitive use.  Therefore, in light of DeLuca, and resolving all reasonable doubt in the Veteran's favor, he is entitled to a 20 percent evaluation for his lumbosacral disability for the entire period of time covered by this claim.  

The Board is remanding the issue of whether the Veteran is entitled to a disability rating higher than 20 percent and as such this issue will be addressed in the remand section.

Residuals of osteoma of the right leg

The service-connected residuals of osteoma of the right leg are currently rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.71, DC 5262-5015.  

Under DC 5262 impairment of the tibia and fibula involving malunion: with slight knee or ankle disability warrants a 10 percent evaluation; with moderate knee or ankle disability warrants a 20 percent evaluation; and with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace warrants a maximum 40 percent evaluation under this Code.  38 C.F.R. § 4.71a, DC 5262.  

Under DC 5271, a 10 percent evaluation is for assignment for moderate limitation of ankle motion and a maximum 20 percent evaluation for marked limitation of ankle motion.  See 38 C.F.R. § 4.71, DC 5271.

The words "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  However, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II.  

At a VA examination in October 2008, the Veteran reported that he had pain in his right lower leg that was present 4 times per week and lasts for 15 hours at a time.  The pain was aching in nature.  The pain was reportedly caused by physical activity and is relieved with rest and medication.  He denied any bone infection.  He stated that he was unable to work steadily or bend due to the pain.  On physical examination, his gait was within normal limits.  Examination of the right tibia and fibula revealed normal findings.  There was no joint abnormality.  Range of motion in the right ankle included 15 degrees of dorsiflexion with pain at 15 degrees and plantar flexion to 30 degrees with pain at 30 degrees.  Range of motion in the right ankle joint was additionally limited by pain after repetitive use, but there was no additional degree of motion lost.  There was no additional limitation caused by fatigue, weakness, or lack of endurance or incoordination.  X-rays showed osteoarthritic changes in the right tibia and fibula.  There was no indication of a malunion to the os calcis or astralgus.  At the conclusion of the examination, the examiner indicated that the former diagnosis of status post excision of the osteo-osteoma, right leg was changed to status post excision of osteo-osteoma right leg with degenerative joint disease.  He noted that it was a progression of the previous diagnosis.  Currently, the Veteran's condition was asymptomatic.   

VA treatment records show that on physical examination in February 2009 there was no swelling, redness, effusion or tenderness noted in any of the Veteran's joints.  All joints had full range of motion.  He had a slightly limping gait but otherwise normal.  There was no edema or clubbing cyanosis of the extremities.  The Veteran complained of ankle pain and limited movement in March 2010.  An MRI of the right leg revealed degenerative arthritis and hypertrophy and tears of tendons and ligaments.

The Veteran underwent a VA fee-based examination in May 2010 for his right ankle and claimed right knee disability.  He reported symptoms of weakness, stiffness, heat, giving way, lack of endurance, locking and pain due to both his knee and ankle disabilities.  He denied swelling, deformity, redness, effusion subluxation and dislocation.  He reported daily flare-ups that were precipitated by physical activity and alleviated with Tramadol.  He also reported difficulty with walking and standing.  On physical examination of the ankle, the Veteran was noted to walk with an antalgic tandem gait.  He used a cane, but specifically for his right knee instability.  On physical examination of the right ankle, there was tenderness.  There was no edema, instability, abnormal movement, effusion, weakness, guarding, deformity, malalignment, subluxation, or ankylosis.  Range of motion included 0 to 10 degrees dorsiflexion and 0 to 25 degrees of plantar flexion.  Pain was at the endpoints.  There was no additional limitation of motion with repetitive movements.  X-rays of the right tibia and fibula were within normal limits.  There was no indication of a malunion to the os calcis or astralgus.  The pertinent diagnosis was status post osteo-osteoma right leg with scar, degenerative arthritis right ankle with tendon hypertrophy and tendon tears that is a result of progression of the previous diagnosis.   

The Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 10 percent prior to May 2010.  As reflected in the findings of the October 2008 VA examination report, there was no evidence of any symptoms that were productive of moderate ankle disability as required by DC 5262.  Examination of the right tibia and fibula revealed normal findings and there was no joint abnormality.  Also, the Veteran's gait was within normal limits.  Moreover, based on the physical examination findings, the examiner determined that the right leg disability was currently asymptomatic.  

The Board has also considered whether a higher rating is warranted under DCs 5270 or 5271, but finds that it is not.  The objective medical evidence reflects that the Veteran did not have any ankylosis.  Also, the evidence indicates no more than moderate limitation of motion of the right ankle, and the Veteran does not contend otherwise.  The October 2008 findings show that his right ankle had nearly full motion with 15 degrees of dorsiflexion and 30 degrees of plantar flexion.  There was no additional loss of motion due to pain or other factors.  In light of these findings, the evidence does not support a finding of marked limitation of motion as required for a 20 percent rating under DC 5271.  The Board has also considered whether the Veteran is entitled to a higher rating on the basis of functional loss due to pain pursuant to DeLuca v. Brown, supra.  However, there is no objective clinical indication of symptoms causing functional limitation to a degree that would support an evaluation in excess of 10 percent for the right leg disorder prior to May 2010.  

Also, the October 2008 examiner specifically found the Veteran did not have a malunion to the os calcis or astralgus such as to warrant a higher or separate evaluation under 38 C.F.R. § 4.71a, DCs 5273 or 5274, respectively.  Finally, there is no medical evidence of record related to the right lower extremity which indicates that the Veteran has experienced moderately severe symptomatology of a foot injury, as required under DC 5284 for a 20 percent rating for "other foot injuries."  See 38 C.F.R. § 4.71a, DC 5284. 

Since May 2010, and consistent with the Veteran's report of worsening, the Board finds that the Veteran's right ankle disability warrants a 20 percent evaluation under DC 5262 for a moderate ankle disability.  Indeed, the May 2010 VA examiner noted that the Veteran's disorder had progressed, that he ambulated with an antalgic tandem gait, and that the current diagnosis was degenerative arthritis right ankle with tendon hypertrophy and tendon tears.  The Board notes that the current 20 percent rating also contemplates the Veteran's credible complaints of pain on use of the joint with daily flare-ups.  There is no showing of any additional functional impairment that would warrant an even higher rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).   

Higher ratings of 30 and 40 percent under DC 5262 are not warranted as the right ankle disability is not found to be of marked severity.  In addition, there has there been no showing of nonunion of the tibia and fibula with loose motion requiring a brace.  X-rays of the right tibia and fibula showed osteoarthritic changes but were within normal limits.  

The Board has considered whether higher ratings are warranted under any other diagnostic code.  The Veteran is not entitled to higher evaluations of 30 and 40 percent under DC 5270, for ankylosis, as the May 2010 examiner specifically found no ankylosis.  See 38 C.F.R. § 4.71a, DC 5270.  There is no other evidence of ankylosis.  The Board further notes that the current 20 percent rating is the maximum possible under DC 5271, for limitation of motion in the ankle.  Thus, a higher rating under that Code is not possible.  The May 2010 examiner specifically found the Veteran did not have a malunion to the os calcis or astralgus such as to warrant consideration of a higher evaluation, or separate evaluations, under 38 C.F.R. § 4.71a, DCs 5273 or 5274, respectively.  Finally, there is no medical evidence of record related to the right lower extremity to indicate that the Veteran has experienced severe symptomatology of a foot injury, as required under DC 5284 for a 30 percent rating for "other foot injuries."  See 38 C.F.R. § 4.71a, DC 5284.  Higher evaluations are not warranted for any period of time that is covered by this appeal.  See also 38 U.S.C.A. § 5107(b).

Scar of the head

The Veteran seeks a compensable rating for a scar on his head.  His scar is rated under 38 C.F.R. § 4.118, DC 7805-7800.

Effective August 30, 2002, DC 7800 evaluated scars that were disfiguring on the head, face or neck, provided that a 10 percent evaluation is warranted for disfigurement of the head, face, or neck with one characteristic of disfigurement.  38 C.F.R. § 4.118, DC 7804 (2002).  

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118 (2007) are: (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.). Id. at Note (1).

Diagnostic Code 7803 provided that a superficial, unstable scar warrants a 10 percent rating.  38 C.F.R. § 4.118, DC 7803 (2002).  Diagnostic Code 7804 provided that a 10 percent disability evaluation was warranted for superficial scars that are painful on objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2002).  Finally, under DC 7805, other scars were to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2002).  

The criteria for rating scars were revised again, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The RO has applied the criteria in the October 2009 SSOC.  Accordingly, those criteria are applicable to the claim.  Under the 2008 revisions, DC 7800 was not changed in a manner that is outcome determinative in this case.  Diagnostic Code 7803 was removed.  38 C.F.R. § 4.118, DC 7800 (2010).  

The revised DC 7804 provides that one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804 (2010).  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.    

Diagnostic code 7805 provides that any other scars, including linear scars are to be rated based on any disabling effect(s).  38 C.F.R. § 4.118, DC 7805 (2010).  

The Veteran was afforded a VA fee-based examination in October 2008.  Upon physical examination, the examiner noted that there was no visible scar present.  The diagnosis for the scar on the head was currently asymptomatic.  

In his November 2009 Substantive Appeal (VA Form 9) and in his August 2011 hearing testimony, the Veteran reported that scars on his head were very disfiguring.  Throughout the entire appeal period VA treatment records are silent for any findings related to a scar of the head.  

The Board finds that a compensable rating for a scar on the head is not warranted under the older criteria.  The Veteran is not shown to have at least one characteristic of disfigurement.  Also, the evidence does not show that his scar is unstable or that it is tender or painful on objective evaluation.  Indeed, the Veteran has not reported any tenderness or pain caused by his scar.  There also is no evidence that any scar on his head produces any limitation of function.  Thus, a compensable rating under the applicable older diagnostic codes is not warranted.

The Board further finds that a compensable rating is not warranted under any of the applicable revised diagnostic codes.  As indicated, the Veteran is not shown to have at least one characteristic of disfigurement.  Indeed his scars were noted by the VA examiner to not be visible.  There also is no evidence that the Veteran's scar is unstable or painful or has produced any disabling effect.  

In reaching this decision, the Board has considered the Veteran's statements that his scar is disfiguring; however, his statements are outweighed by objective VA examination report which found no visible scar or other residuals which would warrant a compensable rating.  Due consideration has been given to Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, a higher evaluation is not warranted for any period of time that is covered by this appeal.  See also 38 U.S.C.A. § 5107(b).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran's service-connected PTSD, hepatitis C, lumbosacral spine disability, residuals of osteoma of the right leg, and a scar of the head are each productive of symptoms which are all contemplated in the respective rating criteria applicable to each disability.  The rating criteria are therefore adequate to evaluate these disabilities and referral for consideration of extraschedular rating is not warranted. 

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For the Veteran to prevail on his TDIU claim, it is necessary that the record reflect some factor which takes his case outside the norm of other such Veterans.  38 C.F.R. §§ 4.1, 4.15 (2010).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

In this decision, the Board grants a 70 percent rating for PTSD.  The Board has also granted increased ratings as follows: hepatitis C (20 percent); status post lumbosacral spinal fusion with IVDS (20 percent), and residuals of osteoma of the right leg (20 percent).  Service connection is also in effect for a hemorrhoidectomy (10 percent), sciatica of the right lower extremity (10 percent), sciatica of the left lower extremity (10 percent), bilateral tinnitus (0 percent), erectile dysfunction (0 percent), and hearing loss, left ear (0 percent) for a total combined evaluation of 90 percent.  Accordingly, the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) are met.  The question remaining then is whether he was precluded from obtaining or engaging in substantially gainful employment due to his service-connected disabilities.  Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he is precluded from obtaining or engaging in substantially gainful employment due to his service-connected PTSD alone.  On the Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), he reported that he was self-employed on a part-time basis, but his PTSD caused him to be unable to continue work as a justice of the peace because of his irritability and continuous depression.  He has presented credible and competent lay testimony regarding the severity of his PTSD and its impact on his ability to work as a justice of the peace, which has been his only occupation.  VA treatment records show that Veteran has had difficulties due to his PTSD.  In addition, SSA has determined that the Veteran has been unemployable since 2006 due to a primary diagnosis of affective disorders that includes a long-established diagnosis of PTSD.  This award further demonstrates that the Veteran is unable to sustain or maintain gainful employment due to his PTSD.  

The Veteran's credible lay testimony describing his work history and PTSD symptoms, the noted low to moderate GAF scores reported during the appeal, the SSA award based on a primary diagnosis of affective disorders, and the 2011 VA examiner's opinion confirming significant occupational impairment due to the PTSD all show that the Veteran's occupational difficulties are primarily due to his service-connected PTSD, and that these difficulties preclude him from engaging in substantially gainful employment.  Based on the evidence, the Board resolves any doubt in the Veteran's favor to find that his service-connected PTSD renders him incapable of obtaining or retaining substantially gainful employment.

SMC

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).  

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

In this case, the Board has granted the Veteran a TDIU based solely due to his PTSD, as the evidence shows this disability is of sufficient severity to alone produce unemployability.  The Board finds that although the PTSD is not rated as 100 percent, for SMC purposes this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability now rated as total (i.e. his PTSD), and has additional service-connected disabilities (i.e. status post excision of right leg osteo-osteoma, hepatitis C, hemorrhoidectomy, status post lumbosacral spinal fusion with IVDS, right lower extremity sciatica, left lower extremity sciatica, and tinnitus) that are rated at least 60 percent combined, the criteria for SMC at the housebound rate are met as of September 29, 2008.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective September 29, 2008.  

Withdrawn Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the August 2011 hearing, the Veteran expressed intent to withdraw the issue of entitlement to an increased rating for residuals of a hemorrhoidectomy.  Thus, there are no allegations of error of fact or law for appellate consideration on that claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in that matter.


ORDER

A 70 percent rating, and no more, for PTSD is granted subject to the law and regulations governing payment of monetary benefits.

A 20 percent rating, and no more, for hepatitis C is granted subject to the law and regulations governing payment of monetary benefits.

A 20 percent rating, and no more, for status post lumbosacral spinal fusion with IVDS is granted subject to the law and regulations governing payment of monetary benefits.

Prior to May 13, 2010, an evaluation in excess of 10 percent for residuals of osteoma of the right leg is denied. 

Beginning May 13, 2010, a 20 percent disability rating, and no more, for chronic residuals of osteoma of the right leg, is granted, subject to the law and regulations governing payment of monetary benefits.

A compensable rating for a scar of the head is denied.

TDIU is granted subject to the law and regulations governing payment of monetary benefits.

SMC at the housebound rate is granted subject to the law and regulations governing payment of monetary benefits, effective September 29, 2008.

The claim of entitlement to an increased rating for residuals of a hemorrhoidectomy is dismissed.  


REMAND

In this decision, the Board has increased the rating for status post lumbosacral spinal fusion with IVDS to 20 percent.  The Veteran contends that his lumbar spine disability warrants a higher rating than 20 percent under the orthopedic codes and also warrants higher initial ratings for his right and left lower extremity radiculopathy that are separately rated.

At an August 2011 hearing, the Veteran testified that these disabilities had worsened in severity.  Specifically, he stated that he is no longer able to drive, that he has a sensation of electrical shock going down his legs, that his toes are numb in both feet, although the right is worse, and that his right leg is numb from his knee to his ankle.  As such, VA is required to afford him a contemporaneous VA examination, to assess the current nature, extent and severity of these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this issue.  

In addition, information in the claims file also suggests that it is likely the Veteran continues to receive VA treatment.  However, treatment records are current only through February 2011.  On remand, any additional VA treatment records dated after February 2011 should be added to the file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should contact the Veteran and ask that he identify any outstanding records pertaining to his disabilities that are not already of record.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.  Regardless of the Veteran's response, any VA records from February 2011 to the present should be added to the claims file.

2.  Then notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his low back and radicular symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's low back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., his pain-free range of motion.  

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner must also discuss the nature and severity of his left and right-sided lower extremity impairment.  

The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.

4.  Then readjudicate the Veteran's claim for a rating in excess of 20 percent for his low back disability.  In doing so, the RO must also consider whether higher initial ratings are warranted for the Veteran's left and right lower extremity radiculopathy.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


